422 F.2d 1320
Franklin L. HALL, Appellant,v.Carl HOCKER, Warden, Nevada State Prison, Appellee.
No. 24066.
United States Court of Appeals, Ninth Circuit.
February 6, 1970.

Franklin L. Hall, in pro. per.
Harvey Dickerson, Atty. Gen., State of Nevada, Carson City, Nev., for appellee.
Before MADDEN, Judge of the United States Court of Claims,* HAMLEY and ELY, Circuit Judges.
PER CURIAM:


1
Franklin L. Hall, presently incarcerated in Nevada State Prison, appeals from a district court order denying his application for a writ of habeas corpus. Hall's purpose in applying for habeas relief was to set aside his conviction for second degree murder, entered on a plea of guilty.


2
On this appeal Hall argues that the district court erred in denying his application because he did not have the assistance of competent and effective counsel in the state criminal proceedings. He further argues that his change of plea from not guilty of first degree murder to guilty of second degree murder was involuntary.


3
These issues were fully explored in the district court. Two attorneys were appointed to represent Hall in the district court proceedings and an evidentiary hearing was held. The district court had before it the state records in Hall's criminal proceeding as well as in his subsequent state habeas proceeding. Denial of state habeas relief had been upheld by the Supreme Court of Nevada. See Hall v. Warden, Nevada State Prison, 83 Nev. 446, 434 P.2d 425 (1967).


4
In its order denying habeas relief, the district court made findings of fact adverse to Hall on the issues referred to above, and stated additional reasons why Hall was not entitled to relief. We are in full accord with the findings and conclusions of the district court.


5
Affirmed.



Notes:


*
 The Honorable J. Warren Madden, Judge of the United States Court of Claims, sitting by designation